 Case 1:20-cv-00364-RGA Document 7 Filed 04/27/20 Page 1 of 3 PageID #: 264




                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


In re: PES HOLDINGS, LLC, et al.   :            Bankruptcy Case No. 19-11626
                                   :
                                   :            (Jointly Administered)
                      Debtors.     :
__________________________________ :
                                   :
                                   :
OFFICIAL COMMITTEE of UNSECURED :
CREDITORS                          :
                                   :
                      Appellant,   :
                                   :
     v.                            :            C. A. No. 20-364-RGA
                                   :
ICBC STANDARD BANK PLC., et al.    :
                                   :
                      Appellees.   :


                                  RECOMMENDATION


              At Wilmington this 14th day of April, 2020.

              WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, counsel advised in a joint letter regarding their clients’ respective

positions on mandatory mediation. Since this joint letter involves mediation, it was not

docketed as per instruction by this court;

              WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.
 Case 1:20-cv-00364-RGA Document 7 Filed 04/27/20 Page 2 of 3 PageID #: 265




        The dispute underlying this appeal concerns whether Cortland’s security

interests in the proceeds of the Debtor’s property damage and business interruption

insurance were properly perfected, and whether Appellees’ security interest in such

proceeds continue post-petition. These issues arise as a result of a substantial fire that

occurred at one of the Debtors’ facilities on June 21, 2020. The Appellant appeals from

the Order entered by the Bankruptcy Court on February 28, 2020 which found that

Appellees have perfected security interests in the insurance proceeds that are not

avoidable under § 552(b) of the Bankruptcy Code. In its statement of the issues and

designation of items to be included in the record on appeal, Appellant m aintains that

the Bankruptcy Court erred in finding that the interests of Appellees in the business

interruption insurance proceeds could not be avoided under § 552(b) and Cortland has

a non-avoidable, perfected security interest in the insurance proceeds. Appellees

dispute the legal arguments raised by Appellant. The parties agree that the appeal

raises issues of law not amenable to resolution by mediation and that mediation would

not be fruitful.

        The parties propose the following briefing schedule for this appeal:

        Appellant’s opening brief to be due the earlier of fourteen (14) days after the

Debtors’ Plan of Reorganization goes into effect on or about May 2020 or August 31,

2020;

        Appellees’ brief(s) due thirty (30) days after the filing of Appellants’ brief;

        Appellant’s reply brief due fourteen (14) days thereafter.

               THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

                                                2
 Case 1:20-cv-00364-RGA Document 7 Filed 04/27/20 Page 3 of 3 PageID #: 266




for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court.

Although the parties were not specifically advised of their right to file objections to this

Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), F ED. R. CIV. P. 72(a) and D.

DEL. LR 72.1, since this Recommendation is consistent with the parties’ request, no

objections are anticipated.

              Local counsel are obligated to inform out-of-state counsel of this Order.


                                           /s/ Mary Pat Thynge
                                           Chief U.S. Magistrate Judge


                                      SO ORDERED this 27th day of April, 2020,
                                      as to the removal from mandatory referral to mediation. A
                                      separate Order will be issued regarding a briefing schedule.

                                      /s/ Richard G. Andrews
                                      United States District Judge




                                              3
